                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GENE LEMAY BARRIS,                               )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 1:18-CV-00077 JAR
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       The Court is in receipt of a letter from Movant addressed to the Court in which Petitioner

appears to raise additional grounds for relief and directs several requests directly to the Court.

(Doc. 22.) The Court will construe Movant’s letter as a new Motion for Leave to Amend and

will grant it with instructions to file a third amended § 2255 Motion.

                                    Procedural Background

       Movant filed a hand-written, two-page § 2255 Motion to Vacate on April 2, 2018, in

which he raised a number of instances of ineffective assistance of trial counsel. (Doc. 1.) The

Court ordered Movant to file an amended motion on a court-provided form.      (Doc. 2.) Movant

did so on March 7, 2018.     (Doc. 5.) On July 2, 2018, Movant filed an “addendum,” in which

he sought to supplement his motion with new instances of ineffective assistance.         (Doc. 7.)

The Court construed Movant’s addendum as a request to amend his 2255 Motion to Vacate and

granted it.   (Doc. 15.)   Then, on April 8, 2019, Movant filed this letter. (Doc. 22.) The

Court once again construes the filing as a request to amend his 2255 Motion to Vacate.

       When a party has already amended his pleadings once, he may not do so again without

obtaining either the other party’s consent or the court’s leave.     Fed. R. Civ. P. 15(a)(2), 28
U.S.C. § 2244.       Rule 15 states that leave should freely be given when justice so requires.

“[A]mendments seeking to add claims are to be granted more freely than amendments adding

parties.” Union Pacific R. Co. v. Nevada Power Co., 950 F.2d 1429, 1432 (9th Cir. 1991).

The Court notes that Respondent has already answered Movant’s amended motion but concludes

that allowing Movant to file a third amended motion would be in the interests of justice.

       Movant shall have forty-five (45) days from the date of this Order to file his third amended

Motion to Vacate. Plaintiff is warned that the filing of the third amended motion completely

replaces the original and amended motions, and claims that are not re-alleged are deemed

abandoned. E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922,

928 (8th Cir. 2005). The Court will not grant any future request to amend.       If plaintiff fails to

file his third amended motion within forty-five (45) days, the Court may dismiss this action

without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s construed Motion for Leave to Amend

(Doc. 22), is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall file a third amended motion, in

accordance with the instructions set forth above, no later than forty-five (45) days from the

date of this Order.



Dated this 9th day of April, 2019.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE

                                                2
